UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RICHARD A. HoRN, )
Plainriff, §
v. § civil Accion No. 94-1756 (RCL)

FRANKLIN HUDDLE, JR., er al. § F §  D
Defendants. §  25 mm

) NNM cream
MEMoRANDUM oP1N1oN

Now before the Court is the "United States’ Proposal for Further Proceedings Consistent
with the Court’s July 16, 2009 Memorandum Opinion and Order." Upon consideration of the
proposal, the oppositions, and the reply, the government’s proposal is DENIED. This case will

proceed in accordance with the order issued today.

I. BACKGROUND

While there are a plethora of cases concerning the state secrets privilege, very few cases
even tangentially discuss how a Court is to proceed when the Court has denied the assertion of
the privilege, but the government still claims that portions of the nonprivileged materials are
"classifled." Nor do the cases directly answer whether a Court can order a party or his lawyer,
who has been favorably adjudicated for access to classified inforrnation, to have access to
classified information, either because the Court has ruled the classified information is
nonprivileged, because the Court has determined it cannot make that determination without the

assistance of counsel, or because the Court believes that it cannot adequately safeguard the

classified information during discovery and at trial without involving counsel. Does the
Executive Branch have the exclusive right to determine whether counsel, who have been
favorably adjudicated for access to classified information, have a need-to-know classified
information within the context of litigation or can that be a judicial determination? This fifteen-
year-old case, which has already produced a number of vexing legal and practical difficulties,
presents those questions.

On July 16, 2009, this Court denied the govemment’s reassertion of the state secrets
privilege without prejudice and its motion for a protective order. In rejecting the privilege, the
Court evaluated: (l) whether the government met the procedural requirements for invocation of
the privilege; (2) the litigant’s showing of need for the information in question; and (3) the
amount of deference accorded to the government’s assertion of the privilege, which is evaluated
by how plausible and substantial the government’s allegations of danger to national security are
in the context of all the circumstances surrounding the case. (Mem. Op. [451] at 4.) After
evaluating these factors, the Court rejected the government’s assertion of the privilege without
prejudice. First, the Court determined that the government had procedurally invoked the
privilege. The government filed both a public, unclassified declaration of Director Panetta and
an in camera, ex parte declaration, as well as an ex parte declaration of another individual. The
Court evaluated the declarations, which were inconsistent, but one of which indicated that the
plaintiff could present evidence that a U.S. Govemment coffee table-type eavesdropping device
was used in his home as long as this type of device was "publicly available" and

"unclassified"_for example, if the device was present in the Spy Museum in Washington, D.C.

(Mem. Op. [451] at n.9.)

Next, the Court evaluated the litigant’s need for the information in question. The Court
concluded that the litigant’s need for the information in question is strong, particularly if the
Court were to faithfully enforce the Court of Appeals command that the "very subject matter of
Hom’s action" is not a state secret. Notably, the government’s protective order, supposedly
based on the assertions of privilege by Director Panetta, would not even allow the plaintiff to
build a circumstantial case that U.S. Govemment eavesdropping equipment was used to
eavesdrop on him, because the protective order would prohibit the plaintiff from even making
this argument. (Gov.’t’s Mot. [433] for a Protective Order at l4: 1] 5) (prohibiting the parties
from "inquir[ing] into or present[ing] evidence" that U.S. Govemment equipment was used to
eavesdrop on the plaintiff). The govemment’s interpretation of Panetta’s assertion of the
privilege, if sustained, would eviscerate the Court of Appeals decision that the very subject
matter of Hom’s action is not a state seeret.‘ As a result, the Court felt compelled to reject the

government’s assertion of the privilege.z

‘With respect to the coffee table, the Court of Appeals specifically discussed Hom’s
allegation that his "government~z'ssued rectangular coffee table" was suspiciously swapped for an
oval replacement while he was out of town, indicating that the Court of Appeals has already
rejected the govemment’s sweeping claim that the parties cannot "inquire into or present
evidence" as to whether U.S. Govemment eavesdropping equipment was used because that
inquiry would involve a state secret. In re Sealea’ Case, 494 F.3d l39, 146 (D.C. Cir. 2007)
(emphasis added); (Gov.’t’s Mot. [433] for a Protective Order at l4: jj 5.).

zlf the intention of the government’s continued obstinance in this case is to demonstrate
to the Court that this case is simply impossible and cannot proceed in light of sensitive national
security concerns and the interconnectedness of privileged and nonprivileged information, the
government should save its theatrics for the Court of Appeals. This Court already dismissed the
case because of the risk of divulging state secrets. (Mem. Op. [3 80], July 28, 2004.) The Court
of Appeals reversed, however, stating that the very subject matter of the suit is not a state secret,
that the plaintiff should have an opportunity to proceed using nonprivileged material, and leaving
it to this Court to determine how the case could proceed on remand, but noting that nothing
prevented the use of CIPA-like procedures. This Court, as a mere district court, must apply the

3

Finally, the Court evaluated the credibility of the govemment’s representations given all
of the circumstances of the case. The Court noted that it did not give a high degree of deference
to the govemment because the govemment has already committed fraud on this Court and the
Court of Appeals regarding what information is covered by the state secrets privilege in this
case.3 The Court also noted that as to the merits of the govemment’s privilege claim, the
government asserted the privilege too broadly, as this Court simply could not reconcile some of
the information that the govemment claimed was privileged with a "reasonable danger that

compulsion of [the] evidence will expose state secrets matters that should not be divulged."

panel majority opinion despite its own initial belief that this case must be dismissed. See also In
re Sealed Case, 494 F.3d 139, 158 (D.C. Cir. 2007) (Brown, J., dissenting in part) (stating that
the majority opinion should have considered the extent that the non-privileged facts were
intertwined with the privileged material and arguing that "[t] he few remaining unprivileged facts
compromising Hom’s prima facie case are islands surrounded by a sea of privileged material").
Although this Court is not unsympathetic to the govemment’s position, the govemment did not
seek further review of the decision of the panel majority in 2007, and this Court will not
participate in the govemment’s efforts to thwart compliance. The Court’s duty is to apply the
law as stated by the majority of the Court of Appeals.

3The govemment apparently laments the fact that the Court required it to reassert the

privilege upon remand following the discovery that the govemment had committed fraud on the
Court and the Court of Appeals. (Gov.’t’s Mot. [458] at 3.) Of course, the govemment has no
one to blame but itself for the Court’s reexamination of the assertion of the state secrets
privilege. The govemment committed fraud on the Court and the Court of Appeals by knowingly
failing to correct a declaration of Director Tenet, who stated that defendant Brown’s identity was
covert, when the govemment knew that it was not. (See Mem. Op. [166-2], January l5, 2009;
Mem. Op. [174], February 6, 2009.) Not only did the govemment knowingly fail to correct the
declaration, it represented to the Court of Appeals that Brown’s identity was covert, in an action
that can only be construed as an attempt to dishonestly gain dismissal. The Court simply could
not continue to sustain the privilege based on a declaration that had been shown to be
demonstrably false, not to mention that seven years had passed and there was a new Director of
the ClA. The fraud also diminished the government’s credibility and led the Court to believe that
perhaps the govemment had misrepresented other facts in the litigation. Of course, the Court’s
consideration of the plausibility of the government’s claims given all of the circumstances of the

case is a proper consideration to take into account when evaluating the privilege. Ellsberg v.
Mitchell, 709 F.Zd 51, 58-59 (D.C. Cir. l983).

United States v. Reynolds, 345 U.S. l, 10 (1953). Moreover, the Court noted that Director
Panetta’s classified declaration significantly conflicted with his unclassified declaration as to a
material piece allegation in the case, leading the Court to believe that the govemment had not
carefully thought through its assertion of the privilege."

Although the govemment’s privilege was invoked too broadly, inconsistently, and
sloppily, the Court did not simply reject the assertion of the privilege and allow discovery to
proceed as to the nonprivileged information. Instead, with respect to the filings that have already
been made in this case, the Court decided to give the govemment yet another opportunity to
convince the Court that its redactions were proper and that they have been limited to only
privileged information The Court further allowed the govemment to submit these justifications
ex parte.$

Besides the Court’s belief that the govemment asserted the privilege too broadly with
respect to certain information contained in the filings that have already been made in this case,
and that the government’s view of the privilege could prevent the lawsuit from proceeding

despite the Court of Appeals’ view that the very subject matter of the suit is not a state secret, the

"The govemment has not submitted an amended declaration from Director Panetta,
leading the Court to question whether the govemment believes that the Court can order discovery
to proceed with respect to all U.S. Govemment coffee-table-type eavesdropping devices similar
to those in the Spy Museum. One needs to only look at the inspector General reports to see that
the resolution of this question will have a practical impact on the plaintiff s case. (Inspector
General Report of the United States State Department at 4) (redacted by the govemment). The
information contained therein will not be discussed by the Court so that this opinion can be made
public in its entirety.

5If the Court determines that the information is nonprivileged after a further review of the
govemment’s justifications, it can order that the information be publicly disclosed or disclosed to
the parties in the lawsuit. See infra l l-l2.

Court’s review of the filings led it to be concemed for another reason. The Court noted that
without clear boundaries as to what information is privileged and what is not, there would be an
unacceptable risk to national security were this case to ultimately proceed to discovery and trial.°
Moreover, the Court noted that it (and the govemment) could not adequately deal with this
category of information without the participation of the parties and their counsel. Accordingly,
the Court had two options: either dismiss the suit, or determine whether the case could proceed
using certain protective measures such as CIPA-like proceedings. If the Court determined the
case could proceed using CIPA-like procedures, it would have to weigh whether the advantage
gained from the procedures would outweigh the concomitant intrusion on national security.
Guided by the Court of Appeals’ opinion in 2007, the Court determined that CIPA-like
proceedings were the next appropriate step.7
Of course, the Court was not without hesitation in ordering the participation of the

plaintiff, his counsel, the defendants, and their counsel in solving difficult questions of privilege

°Much of the information over which the government claims the privilege is already
known to the plaintiff, the plaintiffs attomeys, and the defendants, as a review of the filings in
this case makes evident. Indeed, many of the redacted filings are ones that were filed by the
plaintiff himself (See, e.g., PlaintifF s Opposition to Defendants’ Motion to Dismiss . . ." [249],
Filed December l4, l994) (the government has redacted large portions of the filing itself as well
as Horn’s declaration).

7The Court also noted a collateral benefit of the CIPA-like procedures, which would
allow it to resolve disputes about the privilege that cannot be resolved without the assistance of
counsel. For example, the plaintiff states that he wishes to prevent evidence as to an
eavesdropping transmitter that resembles or is equivalent to a device that is in the Spy Museum
in Washington, D.C. Because the govemment attomeys refuse to even address whether the
plaintiff could present this type of evidence or whether this device exists, the Court is either
required to take a field trip to the Spy Museum or get attomeys involved. With the involvement
of attorneys it can learn precisely what device is in the Spy Museum or otherwise in the public
domain from the attorneys themselves.

and classification. However, the Court’s hesitation was tempered by a few considerations. First,
as noted above, if the Court takes a preventative approach to the disclosure of privileged
information, by providing clear boundaries in closed proceedings as to what information is
privileged, the risk to national security will actually be less, not greater, than the govemment’s
post hoc approach to controlling classified inforrnation. Second, the Court decided to limit the
scope of these "CIPA-like" proceedings to infonnation already known by the parties.
Admittedly, while the plaintiff s attomeys already know much of the classified information at
issue, the defendants’ attomeys do not, and the Court’s order would require that they leam the
classified information known by their clients. However, the Court noted that the defendants’
attomeys have already been adjudicated favorably for access to classified informations Finally,
the Court was reassured by the Court of Appeals’ most recent opinion in this case that concluded
nothing in the opinion "foreclose[d] a determination by the district court that some of the
protective measures in CIPA, 18 U.S.C. app III, which applies in criminal cases, would be
appropriate, as Hom urges, so that this case could proceed." In re Sealea' Case, 494 F 3d at 154.9
The Court further decided to limit the scope of these CIPA-type proceedings to information that

(l) the parties intended to use at trial', and (2) over which it could justify why the information was

$Moreover, allowing the plaintiff s attomeys to challenge the govemment’s classification
decisions but preventing the defendant’s attorneys from leaming any information or challenging
the govemment’s classification decisions that impact their clients would be put the defendants at
a marked disadvantage and would be illogical given that the defendants’ previous attomeys
apparently had a "need-to-know" classified information known by their clients. (Def. Brown’s
Resp. [468] at 2.)

"°This statement was conspicuous because this Court refused to apply CIPA and held that
CIPA only applied in criminal cases in the opinion dismissing the case in 2004. (Mem. Op. July
28, 2004 at 12.)

not privileged. Finally, the Court noted that these proceedings would be closed to the public.
The Court contemplated with these procedures in place, it would be able to carry out the Court of
Appeals’ stated intention that this case proceed to trial using nonprivileged information while at
the same time safeguarding the inadvertent disclosure of privileged information to the public.

Not surprisingly, given the history of this case, someone threw a wrench into the Court’s
plans. instead of complying with the Court’s order, the govemment filed a "proposal for further
proceedings consistent with the Court’s July 16, 2009 Memorandum Opinion and Order," which,
instead of being consistent with the opinion and order, essentially asked for reconsideration.‘°
The government asked the Court to allow it to have another chance to convince the Court that the
privilege was properly invoked; it wanted to provide the Court justifications for its redactions
before initiating any CIPA-like proceedings. The govemment also argued that the Court did not
have the authority to order counsel to have access to classified, but as of yet nonprivileged
materials. Finally, the govemment argued that if the Court were still not satisfied with the
government’s assertion of the privilege following the receipt of its additional justifications, it
could order submissions from the parties in CIPA-like proceedings, but could not allow the
parties to discuss this information with their lawyers. The government’s motion (l) is not
consistent with the Court’s July 16, 2009 order‘, (2) misconstrues or misunderstands what the
Court has already done in this case', and (3) fails to address the Court’s fundamental concems as
to how this case can proceed to discovery and trial without the participation of the parties and

their lawyers in the decisions regarding privileged inforrnation.

‘°Because this opinion essentially addresses a motion for reconsideration, this opinion
should be read in conjunction with the opinion issued on July 16, 2009. (Mem. Op. [45l].)

8

II. ANALYSIS

As noted above, courts are not often confronted with what to do when the govemment has
improperly asserted the privilege, asserted it too broadly, or when the Court contemplates it must
order that the parties or their counsel have access to classified information in order to prevent a
future breach of national security. Perhaps the case that comes closest to confronting the issue in
this Circuit is Stillman v. CIA, 319 F.3d 546 (D.C. Cir. 2003). In Stillman, a former employee of
the Los Alamos National Laboratory wrote a book about China’s nuclear weapons program.
Prior to publication, the govemment informed the plaintiff that portions of his manuscript were
classified. Stillman filed suit, challenging the classification decision, and the district court
ordered that Stillman and his attomey have access to the classified inforrnation. Id. at 547. The
Court of Appeals reversed, and held that the court must first make an in camera review of the
material, but in the event that it could not resolve the issue without the assistance of plaintiff s
counsel, it should "consider whether its need for such assistance outweighs the concomitant
intrusion upon the Government’s interest in national security." Id. at 548-49. The government
in this case, undeterred by the fact that the Court considered and discussed Stillman in its original
opinion (Mem. Op. [451] at 12-13 n.l2), cited Stillman for the proposition that the Court must
first await specific justifications from the govemment for its redactions before the Court can
determine that information is nonprivileged and can be disclosed.

The govemment’s argument indicates that it either misapprehends or misconstrues what
the Court has already done in this case. The Court has already attempted to resolve the
classification dispute ex parte. The Court has considered the ex parte declaration of Director

Panetta, another individual, and the redactions to all filings in this case. After the Court’s

review, it appears that the privilege is improperly asserted with respect to at least a portion of
information in this case. In other words, the Court has already undertaken stage one of the
Stillman framework. If the Court were forced to resolve the classification dispute ex parte at this
juncture it would_in favor of the plaintiff with respect to much of the inforrnation. Nothing the
government cites indicates that the Court must give the government a "second chance" to
convince it that the privilege applies. After reviewing the government’s ex parte justifications
for invoking the privilege and deciding that the privilege did not apply, the Court could have
ordered all materials that it determined to be nonprivileged to be produced to the parties.
Nevertheless, although this course would have been within the Court’s power, it decided, in an
abundance of caution, to give the govemment yet another chance to justify its redactions before
ordering that the redacted material be produced to the parties or placed on the public docket. If
anything, this Court extended the framework of the state secrets privilege in favor of the
government by first allowing it to justify its assertion of the privilege based on "a formal request
lodged by the head of the department which has control over the matter," In re Sealea' Case, 494
F.3d at l42, and then giving it a second chance to file specific justifications for redacted
inforination.

That issue aside, the govemment’s argument wholly fails to address the second category
of information addressed by the Court’s July 16, 2009 order. Regardless of whether the Court
accepts or rejects the government’s assertion of the privilege over certain infonnation that has
already been filed in this case, the Court still must fashion a way for this case to ultimately
proceed to discovery and trial, keeping in mind that the very subject matter of the action is not a

state secret. As the case stands, the parties and attomeys "cannot precisely map the division

10

between what portion of the information [they] know is covered by the privilege, and what isn’t."
In re Sealed Case, 494 F.3d at 159 (Brown, J.) (dissenting in part). Moreover, if the parties and
attomeys are kept completely in the dark as to the extent of the privilege, they will "probe as
close to the core secrets as the trial judge would perrnit" and "[s]uch probing in open court would
inevitably be revealing." See Farnsworth Cannon, Inc. v. Grimes, 635 F.2d 268, 281 (4th Cir.
1980) (en banc) (per curiam). if witnesses are called to the stand, the danger that they would
divulge some privileged information during direct and cross-examination would be great,
because the witnesses themselves would not be privy to the exact scope of the privilege and "the
demarcation between the privileged infonnation and unprivileged infonnation is by no means
intuitive." In re Sealed Case, 494 F.3d at 159 (Brown, J.) (dissenting in part) (citing Barefora' v.
Gen. Dynamics C0rp., 973 F.2d 1138, 1144 (5th Cir. 1992)). These problems only "exacerbate[]
the potential for inadvertent disclosure." In re Sealed Case, 494 F.3d at 159 (Brown J.)
(dissenting in part). Accordingly, the Court fashioned a remedy that best protects against these
inadvertent disclosures while at the same time allowing the case to proceed. The govemment’s
motion does not address, let alone rebut, the Court’s conclusion that only by providing clear
boundaries to counsel in closed, "CIPA-like" proceedings can national security interests be
adequately safeguarded. The government’s head-in-the-sand approach perhaps gives credence to
the plaintiffs claim that the govemment is still in denial about the Court of Appeals’ 2007
decision.

instead of refuting the Court’s conclusion with reasoned analysis, the govemment merely
argues that the Court does not have the power to conduct these CIPA-like proceedings because it

would require the plaintiff and defendants to discuss classified infonnation with their attorneys,

11

and the Court cannot order the Executive Branch to grant a security clearance to a particular
individual because that decision "is committed by law to the appropriate agency of the Executive
Branch." (Gov.’t Mot. at 6) (citing Department of Navy v. Egan, 484 U.S. 518, 527 (1988)).
Certainly, the govemment is correct that in most cases the Executive’s decision to grant or deny a
security clearance is nonjusticiable because the decision to grant or deny a clearance is an action
committed to agency discretion by law. Orjyszak v. Sullivan, No. 08-5403, 2009 WL 2475289, at
*2-3 (D.C. Cir. Aug. 14, 2009). However, in Oryszak, the D.C. Circuit’s most recent case on the
subject, it specifically noted that this rule applies "at least in the absence of litigation," apparently
reserving the question as to whether the Court can order counsel to have access to classified
information in the context of litigation. Oryszak at *2.

Indeed, allowing the Court to play a role in the handling of classified information, at least
in the context of litigation, is beyond dispute. The Court of Appeals in Ellsberg v. MitcheIl
rejected the argument that the Court should renounce any role in evaluating the state secrets
privilege. Ellsberg, 709 F.2d 51, 57-58 (D.C. Cir. l983) ("[T]o ensure that the state secrets
privilege is asserted no more frequently than necessary, it is essential that the courts continue
critically to examine instances of its invocation."). The state secrets privilege is a judicial
doctrine, and when the Court evaluates the privilege, its evaluation is not merely an academic
exercise. When the privilege is denied, the Court has the ability to order the information
disclosed in litigation. Were the rule otherwise, the Executive Branch could immediately ensure
that the "state secrets privilege" was successfully invoked simply by classifying information, and
the Executive’s actions would be beyond the purview of the judicial branch. This would of

course usurp the judicial branch’s obligation "to say what the law is." Marburjy v. Madison, 1

12

Cranch 137, 177 (1803). As noted by the court in Mohamed v. Jeppesen Dataplan, Inc., 563
F.3d 992, 1006 (9th Cir. 2009):

Reynolds makes clear that "classified" cannot be equated with "secret" within the
meaning of the doctrine. lf the simple fact that information is classified were enough to
bring evidence containing that infonnation within the scope of the privilege, then the
entire state secrets inquiry-from detemiining which matters are secret to which
disclosures pose a threat to national security-would fall exclusively to the Executive
Branch, in plain contravention of the Supreme Court’s admonition that "[j]udicial control
over the evidence in a case cannot be abdicated to the caprice of executive officers"
without "lead[ing] to intolerable abuses.""

While the United States Court of Appeals for the District of Columbia Circuit has thus far
not squarely ruled on the question of whether the Court can order a party’s attorney to have
access to information that the govemment deems is classified, it has continuously suggested, or
at least reserved, that it may be appropriate in the right circumstance. See Oryszak at *2 (stating
that the general rule applies "at least in the absence of litigation"); In re Sealed Case, 494 F.3d
154 (stating that nothing in the opinion prevents the Court from using CIPA-like procedures and

refusing to address whether Horn or his counsel have a "need-to-know" additional classified

information)’z; Stillman v. CIA, 319 F.3d 548-49 (ordering the district court to attempt to resolve

"The govemment apparently previously recognized this issue, as it granted the plaintiffs
attomeys security clearances and allowed them to view "classified" information, but not
"privileged" infonnation (See Pl.’s Mot. for Clarification [454] at 5-6) (stating that on appeal
plaintiffs counsel were able to see classified information by virtue of their security clearances,
but that the govemment provided the appellate court a separate appendix that the government
contended contained "state secrets"). Now, however, the plaintiffs attorneys’ security clearances
have lapsed, and, perplexingly, the govemment contends that they no longer have a "need-to-
know" classified inforrnation, nor do they believe that the defense attomeys have a need-to-
know. (Gov.’t Mot. [458] at 12.) The Court agrees with the plaintiff that the government’s
behavior with regard to the security clearances is "peculiar." (Pl.’s Mot. for Clarification [454] at
6.)

”The Court of Appeals’ use of additional classified inforrnation, immediately after its
statement that the Court may resort to CIPA-like procedures is telling. This Court interprets the

13

the dispute ex parte, but in the event that it could not, to decide whether to enter an order
granting the plaintiffs counsel access to classified inforrnation).

The cases cited by the govemment in support of its a'e facto motion for reconsideration
are largely irrelevant. For example, the govemment cites Doe v. CIAB and states that the Second
Circuit rejected the right of counsel to obtain classified infonnation known to their client.
(Gov.’t Reply 2.) However, the opinion in Doe was limited to "stage one" of the Stillman
inquiry. In other words, Doe simply stands for the proposition already decided by the D.C.
Circuit in Stillman, that the Court must undertake the initial review of the state secrets claim in
camera and ex parte, and that the party’s counsel has no right to access the classified infonnation
during this inquiry. Indeed, this Court’s proceedings have been consistent with Doe, as it

undertook an in camera and ex parte review of the claim of privilege.“ The Court has also

Court of Appeals’ language to mean that under the 2007 opinion Hom and his counsel could
participate in CIPA-like hearings and discuss classified information already known to them but
that whether they had the right to any additional classified infonnation was reserved for another
day. In another portion of the opinion, however, the Court of Appeals states its apparent belief
that the "plaintiff is not in possession of the privileged material,” 494 F.3d at 145, a statement
that is "mystifying." Id. at 159 (Brown, J.) (dissenting in part). See, e.g. Plaintiffs Opposition to
Defendants’ Motion to Dismiss . . ." [249], Filed December 14, 1994) (the govemment redacting
large portions of inforrnation). Perhaps the latter statement can be reconciled with the evidence
in the case if the Court of Appeals was stating its belief that classified does not mean the same
thing as privileged, and that under its view of the evidence nothing known by Hom is privileged,

13 No. 07-797, 2009 WL 2382751 (2d Cir. Aug. 5, 2009).

"‘Doe is not the only example of the govemment citing cases that mandate that the Court

should do what it has already done. See Ellsberg v. Mitchell, 709 F.2d 51, 61 (D.C. Cir. 1983)
(stating that counsel does not have a right to participate in the couit’s ex parte examination of the
invocation of the privilege); Holy Land Found. v. Ashcroft, 333 F.3d 156, 164 (D.C. Cir. 2003)
(same); Nat’l Council of Resistance of Iran v. Dep ’t of State, 251 F.3d 192, 208-09 (D.C. Cir.
2001) (same). As noted above and in accordance with these opinions, the Court did not allow the
plaintiff to see the govemment’s ex parte declarations in support of the privilege.

14

denied the parties the ability to see the ex parte, classified filings of Director Panetta and another
individual and the portions of the filings in this case over which the government asserts the
privilege.

With respect to "stage two" of the Stillman inquiry, however, once the Court has already
decided that the state secrets privilege has been improperly invoked, that the Court cannot decide
the question without the assistance of counsel, and/or that limited disclosure of classified
information to counsel is necessary to prevent further unauthorized disclosure in the future, Doe
reserved the question. Doe, much like the D.C. Circuit cases on this point, refused to answer
"whether and to what extent the govemment could validly refuse to grant the plaintiffs the access
they sought to discuss, view, or record classified information not properly covered by an
assertion of the state-secrets privilege." Doe, 2009 WL 2382751 at *11.15 Accordingly, in this

case, in which the assertion of the privilege has been denied without prejudice, Doe is

'SThe court in Doe also noted that its calculus may have changed if the "plaintiffs
opposed the invocation of the state-secrets privilege on the ground that the information they were
seeking to offer the court was based in whole or in part on public information." Doe at *11.
Indeed, the Court would be in an absurd posture if it could not intervene in a situation wherein
the govemment refused to allow a.n attomey to talk to his client about public, non-privileged
information necessary to prosecute or defend a lawsuit merely because the govemment deems it,
with little or no specific justification, classified. ln this case, that could lead (and apparently the
government argues that it should lead) to the absurd result that Hom is prohibited from
discussing with his counsel the fact that the United States uses eavesdropping devices, despite
the fact that that information can be leamed in a publicly available online encyclopedia or by
anyone who walks into the Spy Museum in Washington, D.C. (See Gov.’t Mot. [458] at 12 n.7)
(refuting the Court’s skepticism of the govemment’s claim that the U.S. Government’s use of
eavesdropping devices is a state secret because this information is contained in a publicly
available online encyclopedia and apparently in the Spy Museum by stating that "[u]nofficial
revelations and/or speculation do not constitute official disclosure."). Director Panetta appears to
agree with the Court, not the govemment attorneys in the case, in his classified, ex parte
declaration when he states that publicly available, unclassified eavesdropping devices such as
those present in the Spy Museum in Washington, D.C. can be inquired about in this case. (See
Mem. Op. [451] at n.9) (analyzing a portion of the Director Panetta’s classified declaration).

15

inapplicable.

Similarly, the govemment’s briefs are replete with examples of cases that fail to address
the fundamental issue presented in this case; whether the Court can order parties’ counsel to have
access to classified information when the information is already known to the parties and the
assertion of the state secrets privilege has been rejected after an in camera review of the
govemment’s affidavits in support of its assertion.l° See, e.g., Dorfmont v. Brown, 913 F.2d
1399, 1400 (9th Cir. 1990) (addressing whether federal courts can review the Defense
Department’s decision to revoke the security clearance of a defense contractor); C.I.A. v. Sims,
471 U.S. 159, 180 (addressing the propriety of reviewing a discretionary decision by the Director
of the Central intelligence agency under a FOIA statute); Fitzgibbon v. CIA, 911 F.2d 755, 766
(D.C. Cir. 1990) (same).

The govemment itself acknowledges that if a privilege claim is rejected, the Court has the
ability to delve deeper until it is either satisfied that the privilege is properly invoked or until it
can rule that it is not properly invoked. The govemment states that "if, after reviewing [ex parte
justifications for redactions], the Court still believes the question is unsettled, the Court could
then consider pennitting submissions by the parties (those former govemment officials who were
previously granted access to some classified inforrnation) based upon their personal knowledge."
(Gov’t Mot. [458] at 15.) While the Court agrees, and has indeed already reviewed the

govemment’s ex parte declarations in support of its invocation of the privilege, it does not

‘°Not to mention that the cases cited by the govemment do not approach the extraordinary
situation presented here, in which the government has diminished credibility because it has
already committed fraud on the Court and the Court of Appeals as to the scope of the privilege
and its application to the specific facts in this case.

16

comprehend the govemment’s argument as to why the next step in the process would be limited
to the parties themselves, but not their counsel. The govemment provides no justification or case
law for its argument that someone who has previously been granted access to classified
information can challenge the state secrets privilege but that his attomey cannot, or why this
challenge must be based on "personal knowledge." Moreover, while this argument addresses the
collateral benefit that the Court would gain from CIPA-like procedures", it fails to address the
Court’s primary justification for initiating the proceedings-its concem that the govemment’s
post hoc method of protecting classified information in the case is simply unworkable during
discovery and at trial. And indeed, the attorneys, not the clients, will be presenting the evidence
during trial. Therefore, it is the Court’s determination that the attomeys need to be involved in
the process for the case to move forward while minimizing the risk to national security.'s The
deference generally granted the Executive Branch in matters of classification and national

security must yield when the Executive attempts to exert control over the courtroom.

III. CONCLUSION

"The Court noted that a collateral benefit of the CIPA-like procedures would be that the
parties would have an opportunity to meaningfully argue that information already known to them
was not, in fact, a state secret. (Mem. Op. [451] at 11.)

'“Interestingly, the govemment does not object to the attomeys being involved in the
process because they are untrustworthy, but instead because it asserts that they do not have a
"need-to-know" (although the government provides no justification as to why they do not have a
need-to-know). Not only is the government’s decision contrary to the Court’s determination that
within the context of this litigation the attomeys do have a need to know, but defendant Brown
has stated that his previous attomeys, who were Assistant United States Attorneys, apparently did
have a need to know the classified information that he shared with them, but the government now
says his private lawyers do not have that same need. (Def. Brown’s Resp. [468] at 2.)

17

1n accordance with this opinion, it will be ordered that the govemment provide its

justifications for its redactions to the filings and inspector General reports by September 4, 2009.
lt will further be ordered that within 10 days of this date, the Executive must grant counsel for
plaintiff and defendants, who have been favorably adjudicated for access to classified
inforrnation, security clearances commensurate with the level of infonnation known by their
clients. Those counsel include: Brian Leighton and Janine Brookner for the plaintiff; David
Maria and Donald Remy for defendant Huddle; and Robert Salemo and Michael Sachdev for
Defendant Brown. lt is important to remember that at this juncture, the plaintiff, defendants, and
their counsel, only have a need-to-know the classified and/ or privileged information already
known to them or to their clients for purposes of allowing this lawsuit to proceed. If it is
necessary to renew the security clearances of the plaintiff and defendants themselves in order to
implement the lawful discussion of the information that will be contained in the filings in
preparation of the CIPA-like proceedings, the Executive must do that as well. The parties should
not discuss classified and/or privileged information with their lawyers until they receive their
security clearances, Within 40 days of this date, the plaintiff and defendants will be required to
file motions with the Court stating (l) information that they intend to use during discovery and/or
present at trial, and (2) over which the parties believe the govemment has improperly classified,
asserted the privilege over, or redacted, including specific justifications for their arguments.
These filings must be filed with Christine Gunning, the Court Security Officer. These filings will
only be served on the govemment, not the other parties in the case (in order to minimize the risk
that the plaintiff will leam new classified infonnation from one of the defendants or vice versa).

After the Court receives those filings, the govemment will have an opportunity to respond, and it

18

will be able to respond ex parte if it believes its very responses are privileged and can justify its
belief. If necessary to resolve any disputes, the Court will implement hearings, which may
include one or more parties at a time. Following the resolution of these hearings, a protective
order will be issued to each party that will mandate the information about which the lawyers
cannot argue and about which they cannot inquire during discovery or at trial.

A separate order shall issue this date.

SO ORDERED.
Q;\